         Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MICHAEL GRECCO and MICHAEL
    GRECCO PRODUCTIONS, INC.,
                                                    21-cv-423 (JSR)
               Plaintiffs,
                                                   MEMORANDUM ORDER
         -against-

    AGE FOTOSTOCK AMERICA, INC.,

               Defendant.




JED S. RAKOFF, U.S.D.J.

       Plaintiffs Michael Grecco and Michael Grecco Productions,

Inc. are the registered copyright owners of several photographs

from    the    “Xena,   Warrior     Princess”    and   “X-Files”     televisions

programs. Defendant Age Fotostock America, Inc. (“AF America”) is

a    stock    photo   company     that   is   incorporated    in   Delaware   and

maintains an office on Wall Street. In or around September 2020,

Grecco discovered that misattributed versions of his photographs

were for sale on agefotostock.com. Grecco alleges that AF America

removed      attribution    and   copyright     information   that   originally

appeared on the photos in violation of 17 U.S.C. § 1202(b) and

offered the photos for sale without his consent in violation of 17

U.S.C. § 106. AF America moves to dismiss the Complaint for failure

to state a claim. For the reasons that follow, the Court denies

the motion to dismiss.



                                          1
        Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 2 of 12



                                 BACKGROUND

I.     Factual Background

       The    following   factual    allegations    are    taken   from    the

Complaint and documents attached to the Complaint as an exhibit or

incorporated in it by reference. See Yamashita v. Scholastic, Inc.,

936 F.3d 98, 104 (2d Cir. 2019); Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).          Michael Grecco is a California-

based photographer who makes a living by licensing photos through

Michael Grecco Productions, Inc., a successor company to his

previous      licensing   entity,    Michael   Grecco     Photography,    Inc.

Complaint, ECF No. 1, at ¶¶ 3–6. Through his licensing company,

Grecco is the registered copyright owner of three photographs of

the characters Dana Scully and Fox Mulder from the television show

The X-Files and one photograph of the characters Xena and Ares

from    the     television    show     Xena:     Warrior     Princess     (the

“Photographs”). Id. at ¶¶ 13, 24; Compl., Ex. 1, ECF No. 1–1.

       Age Fotostock America, Inc. (“AF America”) is a company that

licenses stock photographs. Compl. ¶ 9. AF America is incorporated

in Delaware, and its principal place of business is an office in

Manhattan. Id. at ¶¶ 7–8. In or around September 2020, Grecco

learned that the Photographs were being offered for sale and

licensing on www.agefotostock.com without a license or Grecco’s

consent. Id. at ¶¶ 15–17; see also Compl., Ex. 2. Grecco alleges




                                       2
        Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 3 of 12



that   the   original    photos    included   “express     credit/attribution

stating that Plaintiff Grecco was the original author and copyright

owner in and to the Photographs.” Id. at ¶ 21. However, on the Age

Fotostock      website,      United    Archives      and        Mary    Evans/AF

Archive/Universal TV are listed as authors of the Photographs, and

the Photographs bear watermarks of the Age Fotostock logo and

copyright     attributions    to   United     Archives    and    Mary   Evans/AF

Archive/Universal TV. Id. at ¶¶ 18–20; Compl., Ex. 2. Grecco

alleges that AF America intentionally removed, altered, or failed

to include his copyright information “to conceal the unauthorized

use of the Photograph.” Id. at ¶ 36.

       Grecco further alleges that AF America “had absolute control

over the content that it included on its website and had the

ability to prevent the infringements.” Id. at ¶ 31. Grecco further

alleges      that   by    offering    the     Photographs       for     sale   on

agefotostock.com, AF America has “generated increased web traffic,

revenue and profit,” and has reaped reputational benefits by

associating the Photographs with the Age Fotostock brand. Id. at

¶¶ 22, 33.

II.    Procedural Background

       Grecco sued AF America on January 18, 2021, alleging that AF

America (1) directly or secondarily infringed Grecco’s copyright

when    it   “copied,    published,    displayed    and    distributed”        the




                                       3
        Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 4 of 12



Photographs without authorization in violation of 17 U.S.C. § 106

and (2) intentionally removed or altered copyright management

information in violation of 17 U.S.C. § 1202(b). See ECF No. 1.

       AF America moved to dismiss the Complaint pursuant to Fed. R.

Civ. P. 12(b)(6), including with its submission a declaration, a

copy   of   the   agefotostock.com       “Website         Terms,”      a    copy    of    the

website’s     “About    US”    page,     the       results       of    a     search       for

“agefotostock.com” on the Internet Corporation for Assigned Names

and Numbers (ICANN) domain name registry, and a copy of the

agefotostock.com       homepage.   See       ECF    No.    16,    at       Exs.    A–D.    In

response, Grecco attached to his opposition to the motion to

dismiss a copy of the “Visual Content License Agreement” available

to United States purchasers and licensees on agefotostock.com. See

ECF No. 17, at Ex. 1. Neither party seeks conversion of the motion

to dismiss into a motion for summary judgment.

                               LEGAL STANDARD

       On a motion to dismiss pursuant to Rule 12(b)(6), the Court

“accept[s] all of the complaint’s factual allegations as true, and

draw[s]     all   reasonable   inferences          in   the   plaintiffs’          favor.”

Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009). Conclusory

allegations and “[t]hreadbare recitals of the elements of a cause

of action,” however, are not presumed true. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Setting aside such allegations, “a complaint

must contain sufficient factual matter, accepted as true, to ‘state


                                         4
      Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 5 of 12



a claim for relief that is plausible on its face.’” Physicians

Healthsource, Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d

92, 94 (2d Cir. 2017) (quoting Iqbal, 556 U.S. at 678). A claim

for relief is facially plausible when the plaintiff “pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678.

                                   DISCUSSION

     I.    Extrinsic Documents

     In support of its motion to dismiss, AF America attaches and

refers to several documents beyond the pleadings, including the

Age Fotostock website’s home page, terms of use, and “About Us”

page, as well as the results of a domain name registration search

for agefotostock.com. See Wolff Decl., ECF No. 16, Ex. A–D. As a

threshold matter, the Court declines to consider this material,

because   it   is   not   integral   to    the   Complaint.       A   document   is

considered     integral   to   a   complaint     and   may   be   considered     in

evaluating a motion to dismiss if the complaint “relies heavily on

its terms and effect.” Int’l Audiotext Network, Inc. v. Am. Tel.

& Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995). This “reliance on the

terms and effect of a document in drafting the complaint is a

necessary prerequisite to the court’s consideration on a dismissal

motion; mere notice or possession is not enough.” Chambers v. Time

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).


                                       5
        Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 6 of 12



       The Complaint does not mention or rely upon the ICANN domain

name registry at all, nor does the Complaint rely on the “terms

and effect” of the agefotostock.com website. AF America argues

that because the Complaint refers to, quotes from, and provides

screenshots of the agefotostock.com website, the website in its

entirety     may    be   considered   at      the   motion-to-dismiss     stage.

However, Grecco refers to the website because the website is the

locus of the allegedly infringing activity. The Complaint quotes

from   the   website     to   describe   AF    America’s    stock   photography

business, as well as to show the Photographs were misattributed,

displayed,    and    distributed.     Compl.    ¶   9,   15–22.   But   unlike   a

complaint that references a contract or a fraudulent statement,

the Complaint here at issue does not rely on the terms or effect

of the website. Thus, the website is not integral to the Complaint,

and the Court will not consider the additional web pages that AF

America attaches to its motion. See Sira v. Morton, 380 F.3d 57,

67 (2d Cir. 2004).

       Further, AF America urges the Court to consider the “About

Us” page and website terms, and states that the Court may take

judicial notice of the website’s contents and “may consider these

web pages to be true for purposes of the Motion.” Def. Reply, ECF

No. 19, at 3–4. At the motion-to-dismiss stage, “a court may take

judicial notice of information publicly announced on a party’s

website, as long as the website’s authenticity is not in dispute.”


                                         6
       Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 7 of 12



Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp.

3d   156,   167   (S.D.N.Y.    2015).   However,    the   purpose   of    taking

judicial notice of a website’s contents is to determine “what the

documents state” and “not to prove the truth of their contents.”

Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007)

      AF America relies on Orozco v. Fresh Direct, 2016 WL 5416510,

at *1 (S.D.N.Y. Sept. 27, 2016) for the proposition that the Court

may take judicial notice of a website in its entirety. However,

Orozco was a Fair Labor Standards Act and New York Labor Law case,

which turned on whether the defendant’s website would mislead a

reasonable consumer into thinking that delivery fees were tips.

Id. at *4. In that case, the court considered the website not for

the truth of its contents, but to inform the court’s analysis of

whether the website’s language was misleading. Id. at *5–6.

      AF    America   seeks     to   marshal     statements      made    on   the

agefotostock.com website in support of its argument that a Spanish

affiliate     operates    agefotostock.com         and    thus    was     solely

responsible for displaying, offering for sale, and altering the

copyright    management       information   of   the     Photographs     on   the

website. However, accepting this argument would require accepting

the truth of the website’s statement that agefotostock Spain, S.L.

operates the website. To do so would exceed the appropriate scope

of judicial notice on a motion to dismiss. See, e.g., Hesse v.

Godiva Chocolatier, Inc., 463 F. Supp. 3d 453, 463 (S.D.N.Y. 2020).


                                        7
        Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 8 of 12



The Court cannot accept the website’s statements on the ownership

and operation of the website as true and does not consider these

extrinsic documents in evaluating the motion to dismiss.

III. Copyright Infringement

     To state a claim for copyright infringement, a plaintiff must

plead   ownership    of   a   valid   copyright   and   that   the   defendant

infringed that copyright. See Spinelli v. Nat’l Football League,

903 F.3d 185, 197 (2d Cir. 2018). Because the Copyright Act does

not apply extraterritorially, courts in this district have also

required    plaintiffs    “to    adequately   allege     relevant    domestic

conduct” to state a copyright infringement claim. See, e.g., Noland

v. Janssen, 2019 WL 1099805, at *5 n.6.

     A plaintiff can state a claim for copyright infringement based

on foreign activity by alleging a “predicate act” in the United

States that is itself an act of copyright infringement and “permits

further reproduction abroad.” See Update Art v. Modiin Pub., 843

F.2d 67, 73 (2d Cir. 1988); Levitin v. Sony Music Entm’t, 101 F.

Supp. 3d 376 (S.D.N.Y. 2015). It is not a sufficient predicate act

that a copyrighted work is made available online to United States

users. To survive a motion to dismiss, a plaintiff must plead

certain “plus factors,” such as: “(1) the direction of copyrighted

material into the United States, (2) [that] foreign acts are

intended to, and do, have an effect within the United States, and




                                       8
       Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 9 of 12



(3) the uploading of copyrighted materials to servers located in

the United States.” See State Street Global Advisors Trust Co. v.

Visbal,   431   F.   Supp.   3d   322,       340   (S.D.N.Y.   2020)   (internal

citations and quotation marks omitted).

      In this case, Grecco has not alleged extraterritorial conduct

at all. Instead, Grecco has alleged that AF America, Inc., a United

States company, copied, displayed and offered the copyrighted

photographs for sale through agefotostock.com. See Compl. ¶ 29.

Nevertheless, AF America argues that the alleged infringement and

removal of copyright management information occurred outside the

United States because, according to AF America, agefotostock.com

is owned and operated by a Spanish entity, agefotostock Spain.

Def.’s Mot. 4–5. AF America argues that the Court should disregard

the Complaint’s statement that AF America had “absolute control

over the content” on the website, because the website’s terms state

that it “is owned and operated by agefotostock Spain, S.L.” Id. at

5 (quoting Wolff Decl., Ex. A.). Further, because a Spanish entity

purportedly owns and operates the website, AF America argues that

the Court should “infer . . . that the alleged infringing conduct

that Plaintiffs complain of occurred outside the United States.”

Id.   However, AF America’s argument turns entirely on extrinsic

material that, as previously discussed, the Court must not consider

for its truth.




                                         9
      Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 10 of 12



      AF America also argues that Grecco has failed to plead one of

the   required      “plus   factors.”    The       agefotostock.com        website    is

available in many languages and accessible from over 200 countries,

and   thus,    AF    America   asks     the    Court    to     conclude     that     the

copyrighted material it hosts is not directed into the United

States. Def.’s Mot. 6–7. Because the website is geared toward a

global consumer base, AF America argues, the allegedly infringing

website is not specifically intended to have an effect within the

United States. Id. at 7. AF America contends that Grecco did not

plead that the website has an effect within the United States,

because the Complaint does not allege that the Photographs were

actually sold or licensed to U.S. customers. Id. Finally, AF

America adds that Grecco did not allege that the defendant uploaded

the copyrighted images to a server in the United States. Id. at 8.

      Grecco   sufficiently      alleges       a    domestic    act   of    copyright

infringement, because Grecco alleges that AF America maintained

the website that displayed and distributed the Photos from within

the United States. See Craig v. UMG Recordings, Inc., 380 F. Supp.

3d 324, 332 (S.D.N.Y. 2019) (holding that “[a]s a matter of law,

sending a digital photograph to someone abroad enables that foreign

user to make additional infringing copies”); Noland v. Janssen,

2019 WL 1099805, at *4 (S.D.N.Y. Mar. 8, 2019) (explaining that

“marketing of the work from within the United States” may by itself

establish a domestic predicate act). The Complaint alleges that AF


                                         10
     Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 11 of 12



America “maintain[s] an office location in this District for

purposes of licensing and distributing photographs to New York

consumers.” Compl. ¶ 12. Because the Complaint alleges that a

Delaware company based in New York “copied” the Photographs and

maintains a website through which the defendant displays and

distributes the copyrighted work without the author’s consent, it

is plausible that an act of infringement occurred within the United

States. 1 That AF America is a United States company distinguishes

the instant case from Richardson v. Complex Media, 20-cv-6201

(JSR), in which the copyright holder sued a foreign defendant.

Further, because the Court may not rely on extrinsic “materials to

make a finding of fact that controvert[s] the plaintiff’s own

factual assertions set out in its complaint,” the Court rejects AF

America’s arguments. See Global Network Comm’cns, Inc. v. New York,

458 F.3d 150, 156 (2d Cir. 2006) (emphasis in original).

                              CONCLUSION

     For the foregoing reasons, the Court denies the motion to

dismiss.

     SO ORDERED.


1 This is the case even if that the Court credits AF America’s
assertion that a foreign affiliate operates the website. See Craig,
380 F. Supp. at 332 (holding that “acts of pulling [the copyrighted
work] from a database and sending it over the Internet to [a] UK
affiliate necessarily involve the acts of duplicating and
transferring a digital file over the Internet” and is thus
“sufficient to constitute a predicate act for purposes of the
Copyright Act”).


                                   11
     Case 1:21-cv-00423-JSR Document 33 Filed 08/02/21 Page 12 of 12



Dated:    New York, NY

          ~-<J/4,   2021                JED S. RAKOFF, U.S.D.J.




                                   12
